            Case 3:17-md-02801-JD Document 669 Filed 06/14/19 Page 1 of 3



 1   Joseph R. Saveri (State Bar No. 130064)
     Steven N. Williams (State Bar No. 175489)
 2   James G. Dallal (State Bar No. 277826)
     Kyle P. Quackenbush (State Bar No. 322401)
 3   Anupama K. Reddy (State Bar No. 324873)
     JOSEPH SAVERI LAW FIRM, INC.
 4   601 California Street, Suite 1000
     San Francisco, California 94108
 5   Telephone: (415) 500-6800
     Facsimile: (415) 395-9940
 6   Email:    jsaveri@saverilawfirm.com
               swilliams@saverilawfirm.com
 7             jdallal@saverilawfirm.com
               kquackbush@saverilawfim.com
 8             asatyasai@saverilawfirm.com

 9   Lead Counsel for Direct Purchaser Class

10                                UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12

13   IN RE CAPACITORS ANTITRUST LITIGATION              Master File No. 3:17-md-02801-JD
                                                        Civil Action No. 3:14-cv-03264-JD
14   THIS DOCUMENT RELATES TO THE DIRECT
     PURCHASER CLASS ACTION
15                                                      DIRECT PURCHASER CLASS’S
                                                        MOTION TO PARTIALLY EXCLUDE
16                                                      PROPOSED EXPERT TESTIMONY OF
                                                        JANUSZ A. ORDOVER
17
                                                        Hon. James Donato
18                                                      Courtroom 11, 19th Floor
                                                        August 29, 2019
19                                                      10:00 a.m.

20
               “REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED”
21

22

23

24

25

26

27

28
      Master File No. 3:17-md-02801-JD
      Civil Action No. 3:14-cv-03264-JD
       DIRECT PURCHASER CLASS’S MOTION TO PARTIALLY EXCLUDE PROPOSED EXPERT TESTIMONY OF JANUSZ A.
                                                ORDOVER
             Case 3:17-md-02801-JD Document 669 Filed 06/14/19 Page 2 of 3



 1                                 NOTICE OF MOTION AND MOTION

 2          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE THAT, on August 29, 2019, at 10:00 a.m., or as soon thereafter as

 4   the matter may be heard, in the Courtroom of the Honorable James Donato, United States District

 5   Judge for the Northern District of California, located at 450 Golden Gate Avenue, San Francisco,

 6   California, the Direct Purchaser Class (“Class”) will and hereby does move for entry of an order

 7   excluding certain opinions offered by Janusz A. Ordover (“Ordover”) on behalf of Nippon Chemi-Con

 8   and United Chemi-Con. The opinions at issue are set forth at pp. 20-27 of the Expert Report of Janusz

 9   A. Ordover in this matter dated February 22, 2019. The Ordover Report is attached to the Declaration

10   of Anupama K. Reddy submitted with this motion as Exhibit A.

11          The Class moves pursuant to Fed. R. Evid. 702, Fed. R. Evid. 703 and Daubert v. Merrell Dow

12   Pharmaceuticals, Inc., 509 U.S. 579, 589 (1993); GE v. Joiner, 522 U.S. 136, 146 (1997). Plaintiffs move

13   on the grounds that the opinions at issue (1) contradict the facts admitted to by Nippon Chemi-Con

14   when it entered into a guilty plea with the United States of America, and (2) are solely based on “facts”

15   told to Ordover by an attorney for Nippon Chemi-Con, “facts” which Ordover is unable to recall or

16   describe. Thus, these opinions are not only counterfactual, but they lack any basis.

17          This motion is based upon this Notice; the Memorandum of Points and Authorities in Support;

18   the Declaration of Anupama K. Reddy, and any further papers filed in support of this motion as well as

19   arguments of counsel and all records on file in this matter.

20

21

22

23

24

25

26

27

28
      Master File No. 3:17-md-02801-JD
      Civil Action No. 3:14-cv-03264-JD            1
      DIRECT PURCHASER CLASS’S MOTION TO PARTIALLY EXCLUDE PROPOSED EXPERT TESTIMONY OF JANUSZ A.
                                               ORDOVER
            Case 3:17-md-02801-JD Document 669 Filed 06/14/19 Page 3 of 3



 1   Dated: June 14, 2019                       Respectfully Submitted,
                                                JOSEPH SAVERI LAW FIRM, INC.
 2

 3
                                                By:         /s/ Steven N. Williams
 4                                                           Steven N. Williams

 5                                              Joseph R. Saveri (State Bar No. 130064)
                                                Steven N. Williams (State Bar No. 175489
 6                                              James G. Dallal (State Bar No. 277826)
                                                Kyle P. Quackenbush (State Bar No. 322401)
 7                                              Anupama K. Reddy (State Bar No. 324873)
                                                JOSEPH SAVERI LAW FIRM, INC.
 8                                              601 California Street, Suite 1000
                                                San Francisco, California 94108
 9                                              Telephone: (415) 500-6800
                                                Facsimile: (415) 395-9940
10
                                                Lead Counsel for Direct Purchaser Class
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Master File No. 3:17-md-02801-JD
      Civil Action No. 3:14-cv-03264-JD            2
      DIRECT PURCHASER CLASS’S MOTION TO PARTIALLY EXCLUDE PROPOSED EXPERT TESTIMONY OF JANUSZ A.
                                               ORDOVER
